t c memo united_states tax_court dale a rinehart and jeana l yeager f k a jeana l rinehart et al petitioners v commissioner of internal revenue respondent docket nos filed date frank c hider for petitioners stephen w brower for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and penalties on petitioners’ federal income taxes as follows ' cases of the following petitioners are consolidated herewith jeana l yeager docket no dale a rinehart docket no jeana l yeager docket no oo penalty docket no year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in rinehart v commissioner tcmemo_2002_9 we addressed the issue of whether dale a rinehart’s mr rinehart horse breeding activity was an activity_not_engaged_in_for_profit for and the remaining issues for decision are ’ whether petitioners had cancellation_of_indebtedness_income cod income for and whether petitioners are liable for penalties pursuant to sec_6662 findings_of_fact we incorporate our findings in rinehart v commissioner supra herein by this reference on date jeana l yeager ms yeager signed a loan application_for dollar_figure from advanta mortgage corp usa the question of whether jeana l yeager is entitled to relief pursuant to sec_66 or sec_6015 is moot because in rinehart v commissioner tcmemo_2002_9 we concluded that mr rinehart engaged in his horse breeding activity for profit unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we use the term ms yeager for convenience only the court makes no findings regarding petitioners’ marital status during and after the years in issue - - advanta ms yeager was listed as the borrower and john l babcock was listed as a coborrower ms yeager listed her address a sec_614 sandydale drive nipomo california the california address ms yeager and mr babcock signed a note dated date in the amount of dollar_figure the interest rate was listed as dollar_figure percent ms yeager obtained this loan to take advantage of business opportunities related to voyager to secure the dollar_figure loan advanta filed a deed_of_trust dated date with san luis obispo county california recording a second mortgage on the property located at the california address the deed_of_trust was signed by ms yeager and notarized sometime before date advanta foreclosed on the property securing the dollar_figure loan in advanta took title to the property securing the dollar_figure loan sold the property securing the dollar_figure loan and discharged the principal balance outstanding on the dollar_figure loan advanta issued a form 1099-c cancellation of debt for to ms yeager the form 1099-c reported date as the at the time mr babcock was ms yeager’s business manager at voyager aircraft inc voyager ms yeager became involved with voyager in an attempt to fly an airplane around the world without stopping or refueling in date richard g rutan and ms yeager accomplished this feat an aviation milestone and as a result the airplane used to accomplish it hangs in the smithsonian air and space museum q4e- date of the cancellation of debt and dollar_figure as the amount of debt canceled in or about date advanta mailed the form 1099-c to ms yeager at her last_known_address the address listed on ms yeager’s form 1099-c was the california address at the time advanta mailed the form 1099-c ms yeager lived in texas ms yeager did not receive the form 1099-c and was unaware of the form 1099-c until she was contacted by the irs during the audit of her and tax years in date ms yeager filed for bankruptcy opinion rt cancellation of indebtedness a burden_of_proof generally the taxpayers bear the burden_of_proof rule a as a preliminary matter petitioners argue that the burden_of_proof is on respondent to establish that petitioners had cod income because respondent issued notices of deficiency based solely upon a form_1099 issued by advanta petitioners argue that 932_f2d_1128 5th cir revg tcmemo_1990_68 and 988_f2d_27 5th cir revg tcmemo_1992_99 places the burden on respondent petitioners make this argument for the first time on brief sec_7491 is not applicable to these cases rinehart v commissioner tcmemo_2002_9 n generally we will not consider issues that are raised for the first time at trial or on brief 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 accordingly we shall not consider whether to place the burden_of_proof upon respondent ’ b general_rule generally a taxpayer must recognize income from the discharge_of_indebtedness sec_61 284_us_1 the documentary_evidence in addition to the form 1099-c and the testimony of a representative of advanta established ms yeager borrowed dollar_figure from advanta she did not repay the dollar_figure loan advanta foreclosed on the property securing the dollar_figure loan advanta sold the property securing the dollar_figure loan advanta discharged the indebtedness of mr babcock and ms yeager and advanta issued ms yeager a form 1099-c reporting the amount of canceled debt as dollar_figure on the basis of the evidence in the record we conclude that in ms yeager had dollar_figure of cod income ’ the resolution of whether ms yeager had cod income does not depend on which party has the burden_of_proof we resolve this issue on the basis of a preponderance of evidence in the record c nonreceipt of form_1099 petitioners claim that because ms yeager did not receive the form 1099-c ms yeager did not realize cod income we disagree the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 the nonreceipt of a form_1099 does not convert taxable_income into nontaxable income vaughan v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir advanta prepared a form 1099-c reporting date as the date it canceled ms yeager’s indebtedness and dollar_figure as the amount of debt canceled accordingly we hold that ms yeager realized the cod income in d insolvency petitioners also claim that ms yeager was insolvent when advanta forgave the debt petitioners assert that ms yeager had liabilities close to dollar_figure from creditors’ claims other than advanta while at the same time she had no more than dollar_figure in assets and earned only dollar_figure a month petitioners also argue that they were not married at the time of the cancellation of indebtedness therefore mr rinehart’s assets are irrelevant in determining whether ms yeager was insolvent the internal_revenue_code provides an exception to the - recognition of cod income in cases where the discharge occurs when the taxpayer is insolvent sec_108 b see also 23_f3d_1032 6th cir affg tcmemo_1992_673 for purposes of sec_108 insolvent means the excess of liabilities over the fair_market_value of assets sec_108 whether the taxpayer is insolvent shall be determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge id texas is a community_property_state tex fam code ann sec_3 vernon 507_f2d_1000 5th cir thus if petitioners were married we must include ms yeager’s share of community assets and liabilities in determining whether she was insolvent we need not decide petitioners’ marital status for for federal_income_tax purposes however because the evidence fails to establish the amount of ms yeager’s individual assets and liabilities as of the date of the discharge_of_indebtedness in by advanta petitioners’ figure of dollar_figure in liabilities is taken from the bankruptcy petition filed in date this figure is not from the same year as nor immediately before the cancellation of indebtedness petitioners also rely on their own testimony to establish that ms yeager was insolvent the court is not required to accept petitioners’ unsubstantiated testimony 338_f2d_602 9th cir affg 41_tc_593 we found petitioners’ testimony on this issue to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and do not rely on petitioners’ testimony to establish whether ms yeager was insolvent 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 accordingly we conclude that at the time of the discharge_of_indebtedness ms yeager was not entitled to the benefits provided by sec_108 b eb mr rinehart’s liability regarding the canceled debt in the notice_of_deficiency issued to mr rinehart for respondent determined in accordance with community_property_laws that mr rinehart was liable for dollar_figure of cod income petitioners claim that pursuant to texas law ms yeager’s cod income was not income to mr rinehart as the cancellation of indebtedness related to ms yeager’s separate_property and did not give rise to community_income again we need not decide petitioners’ marital status for for federal_income_tax purposes because although respondent made an adjustment in mr rinehart’s separate notice_of_deficiency for regarding ms yeager’s cod income in his briefs respondent did not address the --- - issue of mr rinehart’s liability for ms yeager’s cod income where the commissioner fails to address an issue in his opening or reply brief we may deem that he waived that issue levert v commissioner tcmemo_1989_333 affd without published opinion 956_f2d_264 5th cir therefore we conclude that respondent has abandoned this issue 92_tc_661 il sec_6662 penalties pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations sec_6662 b sec_6664 provides that no accuracy-related_penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs with regard to the horse breeding activity we previously concluded that mr rinehart engaged in the activity with the intent of making a profit within the meaning of sec_183 sec_7491 is not applicable to these cases see supra note -- - rinehart v commissioner tcmemo_2002_9 respondent conceded that if the court determined the horse breeding activity was engaged in for profit then petitioners substantiated the expenses deducted for the horse breeding activity accordingly there is no underpayment_of_tax attributable to the horse breeding activity and thus no accuracy-related_penalty associated with the horse breeding activity with regard to the cod income we do not believe imposition of the accuracy-related_penalty 1s appropriate ms yeager did not receive a form_1099 reporting the cod income she was unaware of the form 1099-c until she was contacted by the irs during the audit of her and tax years accordingly we hold the she is not liable for the accuracy- related penalty attributable to the cod income petitioners failed to present evidence to establish that they acted with reasonable_cause and in good_faith with regard to any of the other issues including those they conceded ’ accordingly we hold that petitioners are liable for the accuracy-related_penalties as to those issues in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not petitioners make assertions in their briefs regarding these other issues however assertions on brief are not evidence rule b mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule
